Lumpkin, J.
1. Where a wife sold lumber belonging to her at a fixed pi'ice per thousand feet, and from the proceeds allowed the purchaser to retain a sufficient sum to pay a debt of her husband, but afterwards brought suit for the amount so retained, it was error to allow the purchaser to testify, that he paid to her every dollar he realized from the lumber after paying himself for hauling it, and other expenses; that he received nothing for his time and trouble, and that he made no profit out of the transaction, and did not expect to get anything, except to collect the husband’s due bill.
2. Where a wife paid a debt of her husband with her property, which was received by the husband’s creditor with knowledge of the facts, the wife was not prevented from recovering the value of the personal property so received and used by the creditor, although she delayed for about a- year before bringing suit, and although the husband, who had had some property, became insolvent and left the State in the meantime. Judgment reversed.

All the Justices concur.